DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt and entry of the response dated 10/13/2021 is acknowledged.

Claim Rejections - 35 USC § 112
	The rejections of certain claims under 35 USC 112(a) and 112(b) are withdrawn in light of applicants amendment of the claims and accompanying remarks.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, 7, 21, 22, 25-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 2012/0134970 A1).  This rejection is maintained for reasons made of record in the Office Action dated 6/24/2021 and for reasons set forth below.
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. Applicants essentially assert that Yang et al do not teach all of the claim limitations because the peptide epitopes of Yang et al are not on an intact antigen.  Such is not convincing because the claims do not require an “intact” antigen or ligand.  Further, the p36 and p100 .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 6-8, 21, 22, 25-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2012/0134970 A1) in view of Kloss et al (2013, cited by applicants. This rejection is maintained for reasons made of record in the Office Action dated 6/24/2021 and for reasons set forth below.
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. Applicants essentially assert that: 1) the claim limitations are not taught by the combination of Yang and Kloss et al; 2) the cited references do not teach the theory of aggregation-based CAR association as found in the instant specification.
Regarding 1), this is false for the reasons set forth above in the 35 USC 102(a) rejection.
Regarding 2), the combination of references is not required to depend on applicant’s theories or explanation of natural phenomenon.  In response to applicant's argument that the instant invention is based on an aggregation-based CAR association mechanism, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Objections
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633